Citation Nr: 1740332	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-34 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lung cancer, including as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a claim of service connection for lung cancer (also claimed as lymph node cancer), including as due to exposure to contaminated water at Camp Lejeune.  The Veteran disagreed with this decision in July 2012.  He perfected a timely appeal in November 2013.  Although he initially requested a Board hearing in November 2013, he subsequently withdrew this hearing request in November 2014 correspondence.  See 38 C.F.R. § 20.704 (2016).  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page.

The Board notes in this regard that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, although the Veteran currently lives within the jurisdiction of the RO in Boise, Idaho, jurisdiction over his currently appealed claim is with the Louisville RO.

In June 2015, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the nature and etiology of his lung cancer.  The identified records subsequently were associated with the claims file.  And the requested examination occurred in January 2017.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that, in February 2017 correspondence, the Veteran requested a videoconference Board hearing.  In light of the Board's decision below granting the currently appealed claim, this hearing request is moot.  See 38 C.F.R. § 20.704 (2016).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran had active service at U.S. Marine Corps Base Camp Lejeune, North Carolina, from June 1960 to April 1963 and may have been exposed to contaminated water while serving at this facility.

2.  The record evidence is in relative equipoise as to whether the Veteran's current lung cancer could be attributed to active service or any incident of service, including as due to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

Lung cancer was incurred in active service as due to in-service exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board observes that, in response to a request for the Veteran's complete Social Security Administration (SSA) records, SSA notified VA in November 2016 that these records had been destroyed pursuant to a records retention schedule.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board concludes that the Veteran's SSA records do not exist and further efforts to attempt to obtain them would be futile.

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, and especially in light of the decision below granting service connection for lung cancer, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for lung cancer as due to in-service exposure to contaminated water at Camp Lejeune.  The Veteran contends that in-service exposure to contaminated water while he was on active service at Camp Lejeune caused or contributed to his current lung cancer.  With respect to the assertion that the Veteran was exposed to contaminated water while he was on active service at Camp Lejeune, the Board notes that VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  The Veteran's service personnel records show that he served at Camp Lejeune from June 1960 to April 1963.

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id.  Accordingly, the Board finds that the Veteran likely was exposed to contaminated water while serving at Camp Lejeune.

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

The Board acknowledges here that the Veteran's lung cancer is on the list of 14 diseases in the NRC report.  The Board also acknowledges that the Veteran's post-service VA and private treatment records document ongoing complaints of and treatment for lung cancer which apparently metastasized to the lymph nodes.  It appears that the Veteran's lung cancer was treated successfully at least once before a more aggressive form subsequently returned and required additional treatment.  It also appears that the Veteran has a complicated post-service medical history, to include multiple hospitalizations in 2015 for coronary artery bypass graft (CABG) surgery and respiratory failure.  Nevertheless, there is evidence both in support of and against the Veteran's contentions regarding an etiological relationship between his conceded in-service exposure to contaminated water at Camp Lejeune and his current lung cancer.  In other words, the evidence is in relative equipoise as to whether the Veteran's in-service exposure to contaminated water at Camp Lejeune caused or aggravated (permanently worsened) his current lung cancer.

Following VA respiratory conditions Disability Benefits Questionnaire (DBQ) in December 2011, the VA examiner opined that it was less likely than not that the Veteran's lung cancer was related to in-service exposure to contaminated water at Camp Lejeune.  The rationale for this opinion was that the Veteran had other risk factors for lung cancer, including a 70-90 pack year cigarette smoking habit.  The rationale also was that the Veteran may have had some occupational exposure to asbestos in his post-service employment hauling debris "and likely had some polycyclic aromatic hydrocarbon exposure working at a gasoline station and hauling hot asphalt."  The rationale further was that the Veteran possibly was exposed to carcinogens during multiple trips to landfills working as a hauler post-service "especially if burning were occurring."  The VA examiner also stated that the incidence of lung cancer in people exposed to contaminated water at Camp Lejeune "would appear to be quite small in comparison with the overall incidence of lung cancer in smokers."  This examiner concluded that the current state of the medical evidence did not support finding an etiological link between lung cancer and exposure to contaminated water at Camp Lejeune.

In a December 2016 letter, J. P. B., M.D., stated that he had followed the Veteran for several years with a history of lung cancer.  Dr. J. B. stated that the Veteran's lung cancer initially was treated with surgery and chemotherapy and then recurred in December 2011 and was treated with chemoradiation therapy.  The Veteran had no current "evidence of disease recurrence."  Dr. J. B. also stated that he had reviewed information given to him by the Veteran concerning his in-service exposure to contaminated water at Camp Lejeune.  This clinician noted that the Veteran had risk factors for lung cancer in his medical history and there appeared to be a high risk of multiple cancers, including lung cancer, based on such exposure.  Dr. J.B. opined that the Veteran's in-service exposure to contaminated water at Camp Lejeune as likely as not was a significant cause of his lung cancer.  

In March 2017, a VHA clinician opined that it was less likely than not that the Veteran's lung cancer (which she diagnosed as metastatic non-small cell lung cancer which was "synonymous with squamous cell carcinoma of the lung") was related to his in-service exposure to contaminated water at Camp Lejeune.  This clinician conceded the Veteran's in-service exposure to contaminated water at Camp Lejeune.  This clinician reviewed an opinion provided by a Dr. P. in July 2012 and noted the deficiencies in that opinion in supporting the Veteran's assertion that his in-service exposure to contaminated water at Camp Lejeune caused his lung cancer.  This clinician also noted the Veteran's 70-pack year smoking history and that "smoking is indisputably the single greatest risk factor for lung cancer."  This clinician concluded that the Veteran's smoking history was "the most probable etiology of" his lung cancer.  This clinician next noted that the Veteran's lung cancer apparently metastasized to his lymph nodes and was not, in fact, also lymph node cancer.  

The Veteran contends that his in-service exposure to contaminated water at Camp Lejeune caused or contributed to his current lung cancer.  The Board has conceded that the Veteran likely was exposed to contaminated water while serving at Camp Lejeune from June 1960 to April 1963.  The medical evidence is in relative equipoise as to whether this conceded in-service exposure to contaminated water at Camp Lejeune caused or contributed to the Veteran's current lung cancer.  On the one hand, the NRC report indicates that there is limited/suggestive evidence that in-service exposure to contaminated water at Camp Lejeune is associated with lung cancer.  And Dr. J. B. opined in December 2016 that the Veteran's in-service exposure to contaminated water as likely as not was a significant cause of his lung cancer.  On the other hand, a VHA clinician opined in March 2017 that it was less likely than not that the Veteran's lung cancer was related to his in-service exposure to contaminated water at Camp Lejeune and his extensive post-service smoking history was "the most probable etiology of" his lung cancer.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposure to contaminated water at Camp Lejeune and lung cancer.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d), 3.310.  Accordingly, the criteria for establishing service connection for lung cancer as due to exposure to contaminated water at Camp Lejeune have been met.  


ORDER

Entitlement to service connection for lung cancer as due to exposure to contaminated water at Camp Lejeune is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


